Citation Nr: 1713584	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO. 12-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a migraine headache disability, to include tension headache manifestations. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1988 to March 2005. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the RO. 

In April 2014, during the course of the appeal, the Veteran had a videoconference with the Veterans Law Judge whose signature appears at the end of this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). The VA will notify the Veteran if further action is required.


REMAND

In December 2014, the Board directed that attempts be made to secure employment records for the Veteran should he identify any of his employers. The rating schedule provides in part that entitlement to a 50 percent disability rating for headaches-the next highest and maximum schedular rating-is dependent on "severe economic inability." See 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The Veteran was afforded a new VA examination in 2015, and reported that he worked in logistics management as a civilian with the United States Army. Accordingly, any civilian personnel records associated with such work are records held in federal custody, are considered constructively part of the claim, and must be obtained prior to resolution of the appeal. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Veterans, as a matter of law, are entitled to substantial compliance with Board directives. Stegall v. West, 11 Vet. App. 268, 270-71 (1998). This matter will therefore be remanded for compliance with the December 2014 Board instructions. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran has identified that he is currently a federal civil service employee with the Department of the Army. The AOJ must ask his current employer (and any former employers), for copies of the Veteran's employment records including, but not limited to, job descriptions; reports of job training; reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; reports of problems with advancement; reports of union involvement; and reports of termination/threatened termination and any associated severance pay. 

The AOJ must also ask the Veteran to provide any employment records in his possession which show the impact of his service-connected disorders on his employment. 

As the Veteran is currently employed by the federal government (Department of the Army), efforts to obtain copies of the Veteran's employment records with this federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.

Should it be determined that records are unavailable, the record is to be so annotated. 

2. Following the above-directed development, re-adjudicate the Veteran's claim. Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case and return the claim to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




